Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over WO-2017/196530 to Vinci et al. as supported by U.S. Patent Pub. No. 2018/0118982 to Campbell et al.
As to claim 1, Vinci discloses a two-component solventless polyurethane adhesive and laminates produced therefrom comprising an aromatic polyisocyanate component and a polyol component that comprises an tertiary amine-initiated polyol that has a functionality of 2 to 12 and a non-tertiary amine-initiated polyol (7:15-20, 9:4-10).  Vinci disclose wherein the two components are kept separate and then combined and cured to form the laminate (9:20-10:25).
Vinci does not expressly disclose the elongational or shear viscosity to obtain the trouton ratio of each component.
However, it would have been obvious to a person of ordinary skill in the art to have sheared and elongated the polyisocyanate and polyol component to the desired viscosity values (elongation and shear viscosities) through routine experimentation to arrive at Vinci’s stated purpose of making a two-component curing adhesive that is solvent free, has excellent coatability, and improved boil resistance (0005-0006). This is further supported by Campbell that expresses the importance of maintaining Trouton ratios within a range of 3 to 25 to obtain an adhesive that is not to elastic in nature at the dispensing temperature and that would be cleanly coatable (0029). The specification fails to provide an unexpected result commensurate in scope with the claimed invention providing specific guidance as to the importance of maintaining the Trouton ratio within the claimed range. The specification shows only that under some circumstances, a two component adhesive may demonstrate good laminating properties. Therefore, a person of ordinary skill would optimize the concentrations of known and common components as evidenced by the prior art to arrive at the claimed Trouton ratio and such optimizations would have been obvious.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763